         Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 1 of 11


 1   ANTHONY J. DECRISTOFORO, SBN 166171
     anthony.decristoforo@ogletree.com
 2   PAUL M. SMITH, SBN 306644
     paul.smith@ogletree.com
 3   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 4   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 5   Telephone:     916-840-3150
     Facsimile:     916-840-3159
 6
     Attorneys for Defendant
 7   VELOCITY TECHNOLOGY
     SOLUTIONS, INC.
 8

 9                                      UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   GARRISON JONES,                                             Case No. 2:19-cv-02374-KJM-JDP

13                      Plaintiff,                               REPLY TO PLAINTIFF’S OPPOSITION TO
                                                                 DEFENDANT’S MOTION FOR SUMMARY
14              v.                                               JUDGMENT

15   VELOCITY TECHNOLOGY SOLUTIONS,
     INC.; SHAUNA COLEMAN, individually                          DATE:     September 16, 2021 1
16   and as H.R. Director of Velocity Technology                 TIME:     10:00 AM
     Solutions; CHRIS HELLER, individually and                   LOCATION: Courtroom 9, 13th Floor
17   as General Counsel of Velocity Technology                             501 I Street
     Solutions; STEVEN KLOEBLEN,                                           Sacramento, CA 95814
18   individually and as CEO of Velocity
     Technology Solutions; MICHAEL
19   BALDWIN, individually and as an employee                    Complaint Filed: November 25, 2019
     of Velocity Technology Solutions.                           Trial Date:       None Set
20                                                               Magistrate Judge: Hon. Jeremy D. Peterson
                        Defendants.                              District Judge:   Hon. Kimberly J. Mueller
21

22   I.         INTRODUCTION

23              In his scattershot Opposition to Velocity’s Motion for Summary Judgment (“Motion”),

24   Plaintiff Garrison Jones raises a variety of meritless arguments. Plaintiff challenges the choice of

25   law provision in the Settlement Agreement that forms the basis of Velocity’s Motion. He claims that

26   he was fraudulently induced into signing the Settlement Agreement. He makes a bizarre claim that

27   Velocity impersonated him and filed a complaint in his name with the United States Department of

28
     1
         The Court has vacated the hearing on this Motion. [DKT 90].
                                                                1                      Case No. 2:19-cv-02374-KJM-JDP
                            REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
      Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 2 of 11


 1   Labor (“DOL”). These, and his other arguments, do not raise a triable issue of fact. Plaintiff does
 2   not dispute the facts submitted by Velocity in support of its Motion. And he does not submit any
 3   admissible evidence to support the facts he presents in opposition to the Motion. The Court should
 4   grant Velocity’s Motion.
 5   II.    LEGAL ARGUMENT
 6          A.      Arizona Law Applies to the Settlement Agreement
 7          Hoping to avoid the consequences of his decision to release his claims against Velocity in the
 8   Settlement Agreement, Plaintiff argues that the Arizona choice of law provision should not apply,
 9   and that this Court does not even have jurisdiction in this case. Plaintiff’s Opposition (“Oppo.”)
10   [DKT 88] at 24, 38, 39, 41, 42.
11          Plaintiff’s contention that the choice of law provision is invalid lacks support in law and fact.
12   Because jurisdiction in this case is based on federal question, federal common law applies to the
13   choice of law rule determination. Daugherty v. Experian Info. Sols., Inc., 847 F. Supp. 2d 1189,
14   1194 (N.D. Cal. 2012) (citing Huynh v. Chase Manhattan Bank, 465 F.3d 992, 997 (9th Cir. 2006)
15   (stating where jurisdiction is not based on diversity of citizenship, federal common law choice of law
16   rules apply). Federal common law regarding choice of law follows the approach outlined in the
17   Restatement (Second) of Conflict of Laws. Huynh, 465 F.3d at 997.
18          Under the Restatement, the parties' choice of law “to govern their contractual rights and duties
19   will be applied if the particular issue is one which the parties could have resolved by an explicit
20   provision in their agreement directed to that issue.” Restatement (Second) of Conflicts of Laws
21   § 187(1) (1988); Daugherty, 847 F. Supp. 2d at 1195. Courts should honor the parties' choice unless
22   “the chosen state has no substantial relationship to the parties or the transaction and there is no other
23   reasonable basis for the parties' choice” or “application of the law of the chosen state would be
24   contrary to a fundamental policy of a state which has a materially greater interest than the chosen
25   state in the determination of the particular issue” and that state would be the state of the applicable
26   law in the absence of an effective choice of law by the parties. Id.
27   ////
28   ////

                                                            2                      Case No. 2:19-cv-02374-KJM-JDP
                        REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
      Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 3 of 11


 1           Here, the parties expressly and specifically agreed that Settlement Agreement would be
 2   governed by Arizona law. Further, Plaintiff acknowledges there is a substantial relationship with
 3   Arizona, as follows:
 4               Plaintiff alleges that certain actions allegedly giving rise to his claims “were committed
 5                in the state[] of Arizona….” Complaint [DKT 1] at 19.
 6               Plaintiff alleges that he filed for unemployment benefits in Arizona prior to executing the
 7                Settlement Agreement. Complaint [DKT 1] at 22.
 8               Plaintiff alleges he filed an Arizona Civil Rights Complaint in February 2018 regarding
 9                his employment with Velocity. First Amended Complaint [DKT 41] at 33.
10   Plaintiff’s filings in this case reflect that he worked for Velocity in Arizona, and presumably lived in
11   that state. Complaint [DKT 1] at 13 (Decision of Appeal in Favor of Claimant finding that “[t]he
12   claimant was last employed by [Velocity] in Phoenix, AZ, for approximately one year prior to
13   separating from this job on 3/15/2018.”) A substantial relationship is present when one of the parties
14   is domiciled in the chosen state. Daugherty, 847 F. Supp. 2d at 1195 (N.D. Cal. 2012) (citing
15   California law, which also follows the Restatement).
16           Plaintiff’s own allegations clearly establish that Arizona has a substantial relationship to the
17   parties and the dispute. Moreover, Plaintiff has not argued, let alone established that Arizona law is
18   contrary to a fundamental policy of another state (e.g., Illinois) that may have a greater interest than
19   Arizona in the determination of this dispute.
20           Accordingly, the Court should apply Arizona law to the Settlement Agreement.
21           B.      Even if the Court Applies Illinois Law, the Settlement Agreement and Full
                     Release Covers Every Claim Asserted in This Action
22

23           Alleging without evidentiary support that he was an Illinois resident when he signed the
24   Settlement Agreement [DKT 88] at 42, Plaintiff seems to argue that the Settlement Agreement should
25   be interpreted under Illinois law. Applying Illinois law would not change the outcome of this Motion.
26   The Settlement Agreement is enforceable and Plaintiff has released his claims against Velocity under
27   Illinois law.
28   ////

                                                             3                      Case No. 2:19-cv-02374-KJM-JDP
                         REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
      Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 4 of 11


 1          Illinois law provides that a settlement agreement is considered a contract, and construction
 2   and enforcement of settlement agreements are governed by principles of contract law. Cannon v.
 3   Burge, 752 F.3d 1079, 1088 (7th Cir. 2014) (citing Cushing v. Greyhound Lines, Inc., 2013 IL App
 4   (1st) 103197, ¶ 354, 991 N.E.2d 28, 91). Under Illinois law, a release within a settlement agreement
 5   is also governed by contract law. Id. at 1088. “Where a written agreement is clear and explicit, a
 6   court must enforce the agreement as written. Both the meaning of the instrument, and the intention
 7   of the parties must be gathered from the face of the document without the assistance of parol evidence
 8   or any other extrinsic aids.” Id. at 1088 (quoting Rakowski v. Lucente, 104 Ill. 2d 317, 323, 472
 9   N.E.2d 791, 794 (1984)); see also Haisma v. Edgar, 218 Ill. App. 3d 78, 578 N.E.2d 163 (1991)
10   (where there is no ambiguity in the language of a settlement agreement, the determination of the
11   intent of the parties is governed by the contract language alone).
12          For example, in Hurd v. Wildman, Harrold, Allen & Dixon, 303 Ill. App. 3d 84, 89, 707
13   N.E.2d 609, 613 (1999), the court held that a plaintiff’s claims were barred because he had previously
14   executed a clear and unambiguous release, which barred claims “whether known or unknown, or
15   suspected to exist, which [plaintiff] ever had or may now….”
16          The broad release language of the Settlement Agreement covers the claims asserted in this
17   action. Because Plaintiff has released his claims in this matter, Velocity has shown that there is no
18   genuine dispute as to any material fact and Velocity is entitled to judgment on its Seventh Affirmative
19   Defense (Release). [DKT 62] at ¶ 11.
20          C.      Plaintiff Properly Released All Known or Unknown Claims
21          Plaintiff contends that California Civil Code section 1542 prohibits him from releasing claims
22   that he did not know or suspect to exist at the time he signed the Settlement Agreement. Oppo. [DKT
23   88] at 2-4.
24          California Civil Code section 1542 does not apply here, as the parties agreed that the
25   Settlement Agreement is governed by Arizona law, and not California law. Whether the Court applies
26   Arizona or Illinois law, the outcome is again the same -- neither state prohibits the release of
27   unknown claims. To the contrary, under both Arizona and Illinois law, a release of unknown claims
28   is enforceable. See Gamble v. Arpaio, No. CV-12-790-PHX-GMS, 2013 WL 142260, at *2 (D. Ariz.

                                                           4                      Case No. 2:19-cv-02374-KJM-JDP
                       REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
      Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 5 of 11


 1   Jan. 11, 2013) (“Arizona law bars subsequent litigation between the same parties if the parties
 2   ‘unequivocally expressed their intention’ to bar all claims which the parties reasonably contemplated
 3   and   intended      to   dispose     of    at   the    time     of    the settlement agreement,    ‘even    if
 4   the claims were unknown at the time of the settlement’”); Goodman v. Hanson, 408 Ill. App. 3d 285,
 5   293, 945 N.E.2d 1255, 1263 (2011) (under Illinois law, a settlement agreement that provided for
 6   release of “known or unknown” claims enforceable to bar subsequent lawsuit regarding attorney
 7   malpractice claim.)
 8          Moreover, Plaintiff’s argument regarding “unknown claims” is a simply a red herring. This
 9   lawsuit does not involve an unknown claim. Per Magistrate Judge Peterson’s Recommendations and
10   Findings [DKT 87], Plaintiff’s only surviving claim is the FMLA interference based on his
11   termination. Plaintiff specifically released any claim under the FMLA, and according to Plaintiff’s
12   allegations, the events giving rise to his FMLA interference claim were known to him at the time he
13   executed the Settlement Agreement. Plaintiff alleges that the FMLA interference took place on
14   March 15, 2018, when he contends that Velocity terminated his employment. FAC [DKT 41] at 26.
15   Plaintiff does not dispute that he signed the Settlement Agreement on August 16, 2018, more than
16   five months after the termination giving rise to his FMLA interference claim took place. Because
17   Plaintiff alleges he was terminated in violation of the FMLA five months before he released that
18   claim, he cannot argue that the FMLA claim was not known to him when he released it.
19          D.      Plaintiff Failed to Raise a Genuine Issue of Material Fact
20                  1.        Plaintiff Failed to Raise a Genuine Issue of Material Fact That His
                              Claims are Barred by The Settlement Agreement
21

22          A genuine issue of material fact exists if “the evidence is such that a reasonable jury could
23   return a verdict for the nonmoving party” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
24   Material facts are those “that might affect the outcome the suit under the governing law.” Id. at 252.
25          In order to create a genuine issue of material fact, the non-moving party must produce some
26   significant probative evidence tending to contradict the moving party's allegations. Anderson v.
27   Liberty Lobby, Inc., 477 U.S. 242, 256 (1986) (holding that the plaintiff must present affirmative
28   evidence in order to defeat a properly supported motion for summary judgment). The non-moving

                                                             5                      Case No. 2:19-cv-02374-KJM-JDP
                         REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
      Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 6 of 11


 1   party’s evidence in support thereof must be admissible evidence. Orr v. Bank of Am., NT & SA, 285
 2   F.3d 764, 773 (9th Cir. 2002) (holding a trial court can only consider admissible evidence in ruling
 3   on a motion for summary judgment). “Conclusory or speculative testimony in affidavits and moving
 4   papers is insufficient to raise a genuine issue of fact and defeat summary judgment.” Wang v. Sony
 5   Pictures Ent., Inc., No. CV1408883BROPJWX, 2016 WL 1425726, at *4 (C.D. Cal. Mar. 30,
 6   2016), judgment     entered      sub    nom. Wang       v.    Sony     Pictures     Imageworks,    Inc.,   No.
 7   CV1408883BROPJWX, 2016 WL 1305773 (C.D. Cal. Mar. 31, 2016), and aff'd, 721 F. App'x 634
 8   (9th Cir. 2018) “A conclusory, self-serving affidavit, lacking detailed facts and any supporting
 9   evidence, is insufficient to create a genuine issue of material fact. F.T.C. v. Publ'g Clearing House,
10   Inc., 104 F.3d 1168, 1171 (9th Cir. 1997), as amended (Apr. 11, 1997) “[V]ague and conclusory
11   allegations” are insufficient to raise a genuine issue of material fact. Madrid v. Woodford, 327 F.
12   App'x 684, 685 (9th Cir. 2009) See also Marks v. U.S. (Dep't of Just.), 578 F.2d 261, 263 (9th Cir.
13   1978) (conclusory allegations unsupported by facts will not create a triable issue of fact.)
14          Velocity carried its burden in demonstrating that there is no genuine dispute of material fact
15   that Velocity and Plaintiff entered into a Settlement Agreement whereby Plaintiff released his claims
16   against Velocity, barring the claims Plaintiff has asserted in this case.
17          As such, the burden shifts to Plaintiff to produce admissible evidence to raise a genuine issue
18   of fact. Plaintiff has failed to produce any evidence, let alone admissible evidence, that raises a
19   genuine issue of fact that his claims are barred by the Settlement Agreement. Plaintiff does not
20   dispute or even respond to Velocity’s Statement of Undisputed Facts, as required by Local Rule
21   260(b). Plaintiff has failed to raise a genuine issue of material fact and Velocity is entitled to
22   summary judgment as a matter of law.
23                  2.       Plaintiff Failed to Raise a Genuine Issue of Material Fact as to His
                             Allegations that He was Fraudulently Induced to Sign the Settlement
24                           Agreement
25          Plaintiff appears to contend that the Settlement Agreement is invalid because it was
26   fraudulently induced. However, Plaintiff has failed to raise a genuine issue of fact as to whether he
27   was fraudulent induced into entering into the Settlement Agreement, whether the Court applies
28   Arizona or Illinois law.

                                                             6                      Case No. 2:19-cv-02374-KJM-JDP
                         REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 7 of 11


 1            In order to raise a genuine issue of fact as to whether the Settlement Agreement should be
 2   invalidated under the doctrine of fraudulent inducement, Plaintiff must show a genuine issue of fact
 3   as to fraudulent inducement. Meritage Homes Corp. v. Hancock, 522 F. Supp. 2d 1203, 1218 (D.
 4   Ariz. 2007) (applying Arizona law - summary judgment based on release of claims granted because
 5   previous release of claims barred the plaintiff’s subsequent claims and plaintiff failed to raise a
 6   genuine issue of fact as to fraudulent inducement for release); Cannon v. Burge, 752 F.3d 1079, 1092
 7   (7th Cir. 2014) (applying Illinois law - same); see also Brit. Motor Car Distributors, Ltd. v. San
 8   Francisco Auto. Indus. Welfare Fund, 882 F.2d 371, 374 (9th Cir. 1989) (party opposing summary
 9   judgment must make a showing sufficient to establish a genuine issue of fact with respect to any
10   element for which it bears the burden of proof.)
11            Arizona and Illinois law are nearly identical with regard to the elements of fraudulent
12   inducement. Under Arizona law, the elements of fraudulent inducement are:
13                     (1) a representation; (2) its falsity; (3) its materiality; (4) the speaker’s
                       knowledge of its falsity or ignorance of its truth; (5) the speaker’s
14                     intent that it be acted upon by the recipient in the manner reasonably
                       contemplated; (6) the hearer’s ignorance of its falsity; (7) the listener’s
15                     reliance on its truth; (8) the right to rely on it; and (9) his consequent
                       and proximate injury. Meritage Homes Corp. v. Hancock, 522 F. Supp.
16                     2d at 1218.
17            Under Illinois law, the elements of fraudulent inducement are:
18                     (1) a false statement of material fact that is known or believed to be
                       false by the person making it, (2) an intent to induce the other party to
19                     act, (3) action by the other party in reliance on the truth of the
                       statement, and (4) damage to the other party resulting from such
20                     reliance. Hoseman v. Weinschneider, 322 F.3d 468, 476 (7th Cir.
                       2003).
21

22            Plaintiff has failed to raise a genuine issue of material fact as to his fraudulent inducement

23   allegations because he has failed to produce any evidence, let alone admissible evidence, to support

24   any (much less all) of the elements of fraudulent inducement under Arizona or Illinois law. 2

25   ////
26

27   2
       This is not Plaintiff’s first time trying to raise allegations sounding in fraud. Plaintiff pleaded a number of causes of
     action sounding in fraud in both his Complaint and FAC. [DKT. 1, 41.] Magistrate Judge Peterson has recommended
28   that all claims, save Plaintiff’s FMLA interference claim based on his termination, be dismissed with prejudice. [DKT
     87.]
                                                                 7                        Case No. 2:19-cv-02374-KJM-JDP
                           REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 8 of 11


 1            While Plaintiff asserts vague, conclusory, and scattershot allegations in his Opposition that
 2   the Settlement Agreement was somehow fraudulently induced because Velocity somehow submitted
 3   a “false and fabricated FMLA complaint” on Plaintiff’s behalf to the DOL and submitted a “false
 4   claim” to the Arizona Department of Economic Security, this is not enough to raise a genuine issue
 5   of material fact. Oppo. [DKT 88] at 4, 10. “[V]ague and conclusory allegations” are insufficient to
 6   raise a genuine issue of material fact. Madrid v. Woodford, 327 F. App'x 684, 685 (9th Cir. 2009) It
 7   is not enough for a party opposing summary judgment to “rest on mere allegations or denials of his
 8   pleadings.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 259 (1986). Instead, the nonmoving
 9   party must go beyond the pleadings to designate specific facts showing that there is a genuine issue
10   for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Plaintiff has failed to produce any
11   admissible evidence to support any of these vague allegations. Rather, Plaintiff simply rests on his
12   vague and conclusory allegations asserted in the Opposition.
13            Moreover, the evidence confirms that Plaintiff, not Velocity, submitted a “Formal FMLA
14   Complaint” to the DOL. In his Opposition, Plaintiff refers to a letter he sent the DOL on May 22,
15   2018. Plaintiff represents that this was nothing more than a thank you letter [DKT 88] at 10. But
16   Plaintiff does not provide the Court with a copy of the letter because his description of it is, at best,
17   misleading. The subject line of the letter reads, in Plaintiff’s own words, “Formal FMLA Complaint
18   against Velocity Technology solutions (sic).” DeCristoforo Decl. at Exh. A. In the letter, Plaintiff
19   describes the ways in which he believed Velocity had violated the FMLA, including that “[m]y
20   biggest concern is I sense they are going to try to use FMLA to terminate me for the second time
21   with false claims of non-compliance with FMLA.” Id. Plaintiff asked the DOL to send him the
22   “report/case number assigned to this complaint[.]” It is clear that Plaintiff made a “Formal FMLA
23   Complaint” to the DOL three months before he signed the Settlement Agreement releasing his FMLA
24   claims.3 Plaintiff’s letter to the DOL undercuts his bizarre claim (unsupported by any evidence) that
25   Velocity filed a DOL complaint in his name.
26   ////
27

28   3
      It stands to reason that in paying over $100,000 to resolve Plaintiff’s claims, Velocity would require a release of all
     FMLA claims, including those that Plaintiff described to the DOL in his “Formal FMLA Complaint.”
                                                                8                       Case No. 2:19-cv-02374-KJM-JDP
                           REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
      Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 9 of 11


 1           Even if there was disputed issue of fact with regard to Plaintiff’s unsupported allegations
 2   (there is not), his bare allegations have absolutely no bearing on whether the release is enforceable,
 3   whether the release covers Plaintiff’s current claims, and/or whether Plaintiff was somehow
 4   fraudulently induced into signing the release. Indeed, Plaintiff has failed to explain how the alleged
 5   false FMLA complaint to the DOL and/or alleged false claim to AZDES fraudulently induced him
 6   into signing the Settlement Agreement. “Only disputes over facts that might affect the outcome of
 7   the suit under the governing law will properly preclude the entry of summary judgment. Factual
 8   disputes that are irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc., 477
 9   U.S. 242, 248 (1986). Thus, even if Plaintiff were to raise a genuine issue regarding these allegations
10   (which he has not), it is still insufficient to raise a genuine issue of fact relating to the enforceability
11   of the Settlement Agreement, because the alleged false claims are not relevant to any material fact
12   in this Motion.
13                     3.       Plaintiff Failed to Raise a Genuine Issue of Material Fact as to His
                                Allegations that He was Forced to Sign the Agreement
14

15           Plaintiff also appears to argue that the Settlement Agreement is invalid because he was
16   forced, coerced, and/or rushed into signing the agreement.
17           In order to raise a genuine issue of fact as to whether the release should be invalidated because
18   he was forced, coerced, or rushed into signing the agreement, Plaintiff must show a genuine issue of
19   fact as to these allegations. Strickland v. GE Cap. Retail Bank, No. CV-14-02774-PHX-BSB, 2015
20   WL 1966553, at *4 (D. Ariz. May 1, 2015), aff'd, 670 F. App'x 582 (9th Cir. 2016).
21           In Strickland v. GE Cap. Retail Bank, the plaintiff signed a severance agreement that
22   contained a general release which provided to “waive and release all waivable claims of any kind
23   (whether known or unknown, to the fullest extent permitted by law) ... which arise from or relate to
24   [his] employment and/or the termination of [his] employment with the Company.” Id. at *2. Plaintiff
25   thereafter filed a lawsuit against the defendant, his former employer, alleging that the defendant
26   violated the Americans with Disabilities Act by issuing him a corrective action prior to him signing
27   the release. Id. Defendant’s motion for summary judgment asserted that the plaintiff’s ADA claims
28   failed because he waived and released his right to bring all employment claims. Id. In response,

                                                                9                      Case No. 2:19-cv-02374-KJM-JDP
                            REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 10 of 11


 1   Plaintiff did not dispute he signed the release or that the release waived his right to bring his ADA
 2   claim. Id. Rather, he argued that he was forced to sign the release. Id. The Court granted summary
 3   judgment in favor of defendant, finding that the release was enforceable because Plaintiff had
 4   released his claim via the release and that Plaintiff had failed to present evidence sufficient to create
 5   a genuine issue of fact regarding his claim that he was forced or coerced into signing the agreement.
 6   Id. at 6. The Ninth Circuit affirmed. See also Pardi v. Kaiser Found. Hosps., 389 F.3d 840, 848 (9th
 7   Cir. 2004) (summary judgment granted on plaintiff’s ADA claims because plaintiff had previously
 8   released all claims via a settlement agreement and failed to submit any evidence in support of his
 9   claims that defendant “concealed facts that it had a duty to reveal, that [plaintiff] was induced to sign
10   the agreement as a result of economic duress, or that [plaintiff] lacked informed consent because he
11   had no lawyer and did not understand the agreement.”); Henderson v. Sony Pictures Ent., Inc., 288
12   F. App'x 387, 389 (9th Cir. 2008) (motion to dismiss plaintiff’s Title VII claims granted because
13   Plaintiff had previously released all claims via a settlement agreement and failed to establish that the
14   settlement agreement was procured by fraud, duress, or any other reason that would render it invalid).
15             Like the plaintiff in Strickland, Plaintiff does not dispute that he signed the Settlement
16   Agreement, and he has not provided any evidence to support his allegations that he was forced or
17   coerced into signing the Agreement. Plaintiff does not offer any evidence to support any reason that
18   would render the Settlement Agreement invalid.4
19             E.     The Settlement Agreement Is Not Being Offered for Evidence of Wrongdoing
20             Plaintiff contends that the terms of the Settlement Agreement render it inadmissible in this
21   matter. Oppo. [DKT 88] at 36. However, Plaintiff misunderstands the provision upon which he
22   relies.
23             Section 9 of the Settlement Agreement provides: “Jones further acknowledges and agrees
24   that this Agreement is not admissible in any proceeding as evidence of or an admission by the
25   Released Parties of any violation of any federal, state, or local laws.” (Emphasis added.) Velocity
26
     4
       To the extent Plaintiff claims that he did not read the Settlement Agreement, and thus contends it is not valid, that
27   contention fails. Under both Illinois and Arizona law, a party who signs an agreement is charged with knowledge of and
     assent to the terms of the agreement. Teran v. Citicorp Pers.-to-Pers. Fin. Ctr., 146 Ariz. 370, 372, 706 P.2d 382, 384
28   (Ct. App. 1985); Melena v. Anheuser-Busch, Inc., 219 Ill. 2d 135, 150, 847 N.E.2d 99, 108 (2006). Because Plaintiff
     signed the Settlement Agreement, he assented to its terms.
                                                               10                      Case No. 2:19-cv-02374-KJM-JDP
                          REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-02374-KJM-JDP Document 94 Filed 09/09/21 Page 11 of 11


 1   has not offered the Settlement Agreement as evidence of wrongdoing. It has offered the Settlement
 2   Agreement as evidence that Plaintiff has released his claims against Velocity. Plaintiff’s assertion
 3   that the Settlement Agreement cannot be considered in this matter is incorrect.
 4   III.   CONCLUSION
 5          For all the reasons stated above, Velocity respectfully requests that the Court grant Velocity’s
 6   Motion for Summary Judgment.
 7
     DATED: September 9, 2021                         OGLETREE, DEAKINS, NASH,
 8                                                    SMOAK & STEWART, P.C.
 9
                                                      By:    /s/ Anthony J. DeCristoforo
10                                                          Anthony J. DeCristoforo
                                                            Paul M. Smith
11
                                                            Attorneys for Defendant VELOCITY
12                                                          TECHNOLOGY SOLUTIONS, INC.

13                                                                                                      48456603.1

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            11                    Case No. 2:19-cv-02374-KJM-JDP
                       REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
